EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Won Yoon (Reg. No. 71058) on 31 August 2022.

The application has been amended as follows: 
Specification – replace paragraphs 187-195 (including Tables 5-11) with the following:
[0187]	1.1.1.Bandwidth part
[0188]	To avoid RF switching delay, it is assumed that the numerology of configured SL BWP is the same as that of active UL BWP in the same carrier at a given time. Next, it can be further considered that RF retuning is not needed to switch between active UL BWP and configured SL BWP. In other words, it can be considered that UE’s RF setting covers both active UL BWP and configured SL BWP. In this case even though SL BWP and active UL BWP have different center frequency of BWP and BWP size, UE may not apply the switching delay.
[0189]	Meanwhile, in NR Uu link, for the uplink, the higher-layer parameter txDirectCurrentLocation indicates the location of the transmitter DC subcarrier in the uplink for a bandwidth part, including whether the DC subcarrier location is offset by 7.5 kHz relative to the center of the indicated subcarrier or not. Considering that UE’s RF setting covers both active UL BWP and configured SL BWP,  the DC subcarrier location for the sidelink needs to be the same as that of the uplink. On the other hand, for out-of-coverage UE or idle UE, the DC subcarrier location for the sidelink could be (pre)configured per SL BWP.
[0190]	To avoid RF switching delay, the UE expects the same location of DC subcarrier between UL BWP and SL BWP in a given time. In this case, SL BWP and UL BWP have different (or same) RF bandwidth, and SL BWP and UL BWP may be set at different locations within the different (or same) RF bandwidth. On the other hand, when the RF bandwidth and the location of DC subcarrier of UL BWP is determined, it can be considered UE expects that the configured SL BWP is deactivated if the location of DC subcarrier of SL BWP has different location with the configured location of DC subcarrier of UL BWP.
[0191] Proposal 1: TX DC subcarrier in the sidelink is (pre)configured per SL BWP.
[0192]	Proposal 3: UE expects to use a same DC subcarrier location in the SL BWP and in an active UL BWP in a same carrier of a same cell.
[0193]	If the DC subcarrier location of the active UL BWP is different than the DC subcarrier location of the SL BWP, the SL BWP is deactivated.
[0194]	Regarding active DL BWP, for paired spectrum, it can be taken into account that separate RF chains between active DL BWP and configured SL BWP as in LTE V2X. On the other hand, for unpaired spectrum, it can be assumed that UE’s RF setting covers both active DL BWP and configured SL BWP together with active UL BWP. Note that, in NR Uu link, for unpaired spectrum, UE expects that the center frequency of active DL BWP is aligned with that of active UL BWP and the same numerology is used for the active DL BWP and the active UL BWP.
[0195]	1.1.2.Resource Pool
[0196]	In RAN1#98bis meeting [1] and RAN1#99 meeting [2], followings are agreed for resource pool in time domain:
[0197]	Agreements:
[0198]		A slot is the time-domain granularity for resource pool configuration.
[0199]		To down-select:
[0200]	Alt 1. Slots for a resource pool is (pre-)configured with bitmap, which is applied with periodicity
[0201]	Alt 2. Slots for a resource pool is (pre-)configured, wherein the slots are applied with periodicity.
[0202]	FFS: signaling details
[0203]	FFS: how to apply the above bitmap signaling, For example, to all slots or only to a set of slots
[0204]	FFS: symbols for sidelink in the slot, how to indicate for the case when not all symbols are for SL
[0205]	Agreements:
[0206]	For Rel-16, (normal CP)
[0207]	Support 7, 8, 9,…, 14 symbols in a slot without SL-SSB for SL operation
[0208]	Target reusing Uu DM-RS patterns for each of the symbol-length, with modifications as necessary
[0209]	No other additional spec impact is expected for supporting 7, 8,…, 13
[0210]	# of DM-RS symbols
[0211]	2, 3, 4
[0212]	For a dedicated carrier, only 14-symbol is mandatory
[0213]	There is a single (pre-)configured length of SL symbols in a slot without SL-SSB per SL BWP.
[0214]	There is a single (pre-)configured starting symbol for SL in a slot without SL-SSB per SL BWP.
[0215]	Agreements:
[0216]	NR supports SL transmissions at least in cell-specific UL resources in Uu.
[0217]	When a UE is in-coverage, cell-specific UL resources will be indicated by higher layer parameter TDD-UL-DL-ConfigCommon. For out-of-coverage UE, PSBCH transmitted by another UE will indicate information about reference sidelink resources which can be potentially used for NR sidelink transmission. Due to the signaling overhead of PSBCH, a single pattern indicating the number of UL slots will be included in PSBCH contents while TDD-UL-DL-ConfigCommon could have two patterns indicating the number of UL slots and the number of UL symbols. In other words, UL resources indicated by PSBCH could be different from TDD-UL-DL-ConfigCommon as shown in Fig. 11A. When the TX UE and RX UE have the different understanding on the cell-specific UL resources or reference SL resources, resource reservation or PSFCH transmission timing would not work properly. In this case, even for the in-coverage UE, it would be necessary that higher layer indicate reference SL resources whose value is the same as reference SL resources indicated by the PBSCH.
[0218]	Next, Depending on the TDD-UL-DL-ConfigCommon, all the symbols in a slot could be cell-specific UL resources, or a subset of symbols in a slow could be cell-specific UL resources. Meanwhile, a UE can be provided a number of symbols in a slot, by lengthSLsymbols, starting from symbol with index of statSLsymbols for NR sidelink. In this case, for all the slots indicated by the reference SL resource configuration, lengthSLsymbols symbols from startSLsymbols of a slot are cell-specific UL resources.
[0219]	Proposal 4: A UE is configured with reference SL resources via higher layer signaling.
[0220]	Reference SL resource configuration consists of following parameters:
[0221]	P: Periodicity of SL reference slot pattern
[0222]	N_refSL: Number of consecutive SL reference slots with a period
[0223]	UE assumes that the last N_refSL slots with the period are reference SL resource.
[0224]	Considering resource usage flexibility, it can be considered to use bitmap is applied to the refence SL resources to indicate SL resource pool in time domain. To reduce signaling overhead, the bitmap with a small size compared to the total number of slots for the reference SL resources could be applied periodically.  Next, it needs to consider that it will not be supported to multiplex S-SSB with other SL channels in a slot since S-SSB will occupy all the symbols in a slot.  In addition, since the symbol duration of S-SSB could be different from other SL channels, FDM between S-SSB and other SL channels can cause additional AGC period or TX power change in a slot.  In those points of views, slots available for S-SSB would not be included in the SL resource pool in time domain. In our view, as in LTE V2X, slots for S-SSB can be excluded from the reference SL resources before applying bitmap with a certain period.  However, in this case, it is necessary to determine how to handle the case where the total number of slots of the reference SL resources excluding S-SSB slots within a system frame is not multiples of the bitmap size. If the LTE principle is reused, the concept of reserved slot can be used to resolve this issue.  To be specific, among slots of the reference SL resources excluding S-SSB slots, there can be a number of slots that the bitmap cannot be applied and these slots are evenly distributed over the reference SL resources excluding S-SSB slots. The bitmap will be applied to the remaining slots of the reference SL resources to indicate SL resource pool in time domain.
[0225]	Proposal 5: The set of slots for SL resource pool in time domain is given by following steps:
[0226]	Step 1: The set of slots is given by reference SL resource configuration.
[0227]	Step 2: Slots configured for S-SSB are excluded from the set in Step 1.
[0228]	Step 3: Reserved slots to be excluded form the remaining set in Step 2 is determined by the following steps:
[0229]	Step 3-1: Slots in the set in Step 2 are denoted by             
                (
                
                    
                        l
                    
                    
                        0
                    
                
                ,
                 
                
                    
                        l
                    
                    
                        1
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        l
                    
                    
                        
                            
                                N
                            
                            
                                r
                                e
                                f
                                S
                                L
                            
                        
                        -
                        
                            
                                N
                            
                            
                                S
                                -
                                S
                                S
                                B
                            
                        
                        -
                        1
                    
                
                )
            
         arranged in increasing order of slot index where NrefSL is the number of slots indicated by the rerference SL resources within a radio frame and NS-SSB is the number of slots in which S-SSB is configured within a radio frame.
[0230]	Step 3-2: a slot lr belongs to the reserved slot if             
                r
                =
                
                    
                        
                            
                                m
                                (
                                
                                    
                                        N
                                    
                                    
                                        r
                                        e
                                        f
                                        S
                                        L
                                    
                                
                                -
                                
                                    
                                        N
                                    
                                    
                                        S
                                        -
                                        S
                                        S
                                        B
                                    
                                
                                )
                            
                            
                                
                                    
                                        N
                                    
                                    
                                        r
                                        e
                                        s
                                        e
                                        r
                                        v
                                        e
                                        d
                                    
                                
                            
                        
                    
                
            
         where m = 0, 1, …Nreserved – 1 and             
                
                    
                        N
                    
                    
                        r
                        e
                        s
                        e
                        r
                        v
                        e
                        d
                    
                
                =
                 
                
                    
                        
                            
                                N
                            
                            
                                r
                                e
                                f
                                S
                                L
                            
                        
                        -
                        
                            
                                N
                            
                            
                                S
                                -
                                S
                                S
                                B
                            
                        
                    
                
                m
                o
                d
                 
                
                    
                        L
                    
                    
                        b
                        i
                        t
                        m
                        a
                        p
                    
                
            
        . Lbitmap is the length of the bitmap is configured by higher layers.
[0231]	Step 4: The UE determines the set of slots assigned to a SL resource pool as follows:
[0232]	A bitmap             
                
                    
                        
                            
                                b
                            
                            
                                0
                            
                        
                        ,
                         
                        
                            
                                b
                            
                            
                                1
                            
                        
                        ,
                         
                        …
                        ,
                         
                        
                            
                                b
                            
                            
                                
                                    
                                        L
                                    
                                    
                                        b
                                        i
                                        t
                                        m
                                        a
                                        p
                                    
                                
                            
                        
                    
                
            
         associated with the resource pool is used.
[0233]	A slog             
                
                    
                        t
                    
                    
                        k
                    
                    
                        S
                        L
                    
                
            
         in the remaining set in Step 3 belongs to the SL resource pool if             
                
                    
                        b
                    
                    
                        k
                    
                
                =
                1
            
         wherein             
                
                    
                        k
                    
                    
                        '
                    
                
                =
                k
                 
                m
                o
                d
                 
                
                    
                        L
                    
                    
                        b
                        i
                        t
                        m
                        a
                        p
                    
                
            
        .
[0234]	 Alternatively, the bitmap can be applied to slots indicated by the reference SL resources, and then S-SSB slots is excluded from the set of slots indicated by the bitmap to determine the set of slots for the SL resource pool.
[0235]	Regarding the SL resource pool configuration for frequency domain resource, it is necessary to clarify how to interpret higher layer parameter startRB-Subchannel.  To be specific, the reference point of the starting RB index for SL resource pool in frequency domain need to be defined explicitly.  Considering that the SL resource pool shall be confined within a configured SL BWP, it seems straightforward that the starting RB index is with respect to the lowest RB of the SL BWP.
[0236]	Proposal 6: Higher Layer parameter startRB-Subchannel is defined as the lowest RB index of the sub-channel with the lowest index in the resource pool with respect to the lowest RB index of the SL BWP.
[0237]	According to TS38.101, there is case where the number of PRBs with a channel bandwidth is 11, 18, or 24.  For instance, for SCS of 30 kHz, when the channel bandwidth is 5MHz, the number of PRB will be 11.  In those cases, at this moment, considering the minimum sub-channel size is 10 PRB, there is only one sub-channels within a resource pool and remaining PRBs would be wasted.  Alternatively, it can be considered that some portion of sub-channels in a resource pool could have larger size than the configured sub-channel size to utilize resource efficiently without orphan resources.  For instance, for channel bandwidth of 24 PRB, the first sub-channel size could be 14 while remaining sub-channel has the size of 10 PRB.
[0238]	Proposal 7: Support the case where the number of PRBs for a resource pool is not multiple of configured sub-channel size.
[0239]	The size of the lowest sub-channel in a resource pool is determined by (total number of PRBs for a resource pool – configured sub-channel size * (number of sub-channels in a resource pool – 1)).
[0240]	The size of remaining sub-channels is the configured sub-channel size.
[0241]	1.1.3.TBS determination
[0242]	In NR Uu link, since the symbol duration of PDSCH/PUSCH can be dynamically changed, it is supported that formula-based TB size determination.  In this case, one of the design principles is ensuring to enable the same TBS between initial transmission and re-transmission with the same-different number of PRBs or the same/different number of symbols in some cases.  In this case UE can derive TBS even though the UE successfully decode only DCI scheduling retransmission.  Regarding the formula for TBS determination, the intermediate information bit size is derived by the coding rate and modulation order given by MCS, the number of layer , the reference number of REs per RB for data mapping, and the number of PRBs. When the number of REs per RB is counted, the symbol duration of PDSCH or PUSCH, and DMRS overhead are considered.  In addition, remaining overhead is treated by a single RRC configured parameter. In other words, even though PDSCH resource can be partially overlapped with other channels such as PDCCH, SSB, CSI-RS, or PT-RS, these overheads are not directly considered since these channels would not always overlapped with PDSCH. Similarly, resources for UCI mapping on PUSCH does not considered for TBS determination for PUSCH.
[0243]	On the other hand, considering PSCCH/PSSCH multiplexing Option 3, PSSCH resource will be always overlapped with PSCCH resources.  In addition, PSSCH resource may include AGC symbol and TX-RX switching symbol. In this case, if these overheads are not considered for TBS determination for NR sidelink, the derived TBS would be overestimated.  Alternatively, it can be considered that TX UE intentionally decrease MCS value.  However, in this case, higher MCS would not be used frequently.
[0244]	Moreover, the symbol duration of PSSCH can be changed, but it will not be controlled by SCI.  To be specific, depending on PSFCH resource period, some slots will contains PSFCH resources, and other slots will not contains PSFCH resources.  In a licensed carrier, when UL and SL can be TDMed in a slot, the symbol duration of PSSCH can be changed depending on the number of symbols available for NR sidelink in a slot.  Since initial transmission and retransmission could have different symbol duration of PSSCH, it would be necessary to define reference number of RE which is independent on the actual symbol duration of PSSCH to ensure to enable the same TBS between initial transmission and retransmission. For instance, the symbol duration of PSSCH transmission in a non-PSFCH slot could be used for TBS determination. In a similar manner, since the PSSCH DMRS pattern would be dynamically changed according to the SCI indication, it would be necessary to define reference overhead for the PSSCH DMRS.  For instance, the number of REs for PSSCH DMRS per PRB would be determined based on the lowest DMRS density among the (pre)configured DMRS pattern.  It would be beneficial to express peak data rate.
[0245]	Next, the actual 2nd-stage SCI overhead is derived by the sum of code block size which is given by TB size.  In other words, if the 2nd-stage SCI overhead is used to derive TBS, it causes chicken-egg problem.  In other words, for TBS determination, the 2nd-stage SCI overhead will not be considered.
[0246]	The upper bound of the number of REs per PRB could be determined by excluding TX-RX switching period, 2 symbol-PSSCH DMRS overhead, and AGC symbol overhead.  In this case, the upper bound of the reference number of REs for TBS determination would be 132.
[0247]	Observation 1: In NR sidelink resource, AGC symbol and TX-RX switching symbol needs to be excluded for TBS determination.
[0248] Proposal 9: For TBS determination, following procedure is performed
[0249]	The UE shall first determine the number of REs within the slot
[0250]	A UE first determines the number of REs allocated for PSSCH within a PRB by N’_RE=N_SC*N_symb – N_DMRS,
[0251]	N_SC=12 is the number of subcarriers in a PRB.
[0252]	N_symb is the number of symbols of the PSSCH resource allocation within the slot assuming that PSFCH is not configured in this slot
[0253]	AGC symbol and TX-RX switching period are not included in the PSSCH resource allocation within the slot
[0254]	N_DMRS is the number of REs for DM-RS per PRB in the PSSCH resource allocation assuming that PSFCH is not configured in this slot, which is corresponding to the lowest DMRS density among the (pre)configured DM-RS candidate pattern(s)
[0255]	N_RE=N’_RE*n_PRB – N_PSCCH,
[0256]	N_PSCCH is the number of REs for the corresponding PSCCH.
[0257]	Intermediate number of information bits (N_info) is obtaining by N_info-N_RE*R*Q_m*v.
[0258]	R is the coding rate given by MCS field.
[0259]	Q_m is the modulation order by MCS field
[0260]	v is the number of layers.
[0261]	1.1.4.SCI design
[0262]	The size variation of 2nd-stage can have impact on UE complexity. To be specific, when the size of 2nd-stage is varying in slot-by-slot, UE needs to be ready to have multiple Polar decoder with different sizes. In NR Uu link, considered UE complexity, the number of DCI format size for a UE is limited in semi-static manner. The total number of different DCI format size is currently 4, and the total number of different DCI format scrambled with C-RNTI is 3.  This kind of restriction is called DCI format size budget.  In a similar manner, when the possible sizes of 2nd-stage is too large, it may not be feasible for UE implementation. Instead, it would be needed to perform size fitting for 2nd-stage considering UE complexity.  In other words, a number of different 2nd-stage candidates could have the same payload size with different contents.
[0263]	Observation 2: It can be considered to restrict the number of the size of 2nd-stage considering UE complexity.
[0264]	SCI fields for broadcast, unicast, and groupcast without the TX-RX distance based HARQ-ACK feedback operation would be the same except for the one or two SCI fields, therefore, it can be considered that a single 2nd-stage SCI format can be used to schedule broadcast, unicast, or groupcast without the TX-RX distance based HARQ-ACK feedback operation.  In this case, another 2nd-stage SCI format conveying Zone ID field and Communication range requirement field will be used to schedule groupcast with HARQ feedback Option 1 with the TX-RX distance-based HARQ-ACK feedback operation.
[0265]	Regarding HARQ feedback Option indicator field, in our view, groupcast with HARQ feedback Option 1 could be used without TX-RX distance-based HARQ-ACK feedback operation. To be specific, a resource pool would not have sufficiently large number of PSFCH resources to support groupcast with HARQ feedback Option 2 to have acceptable PSFCH collision probability.  Meanwhile, a UE can be provided by application such as platooning.  Another example is that a PSCCH/PSSCH TX UE may not decide its own location for TX-RX distance-based HARQ-ACK feedback operation.  In those cases, it is necessary to support that groupcast with HARQ feedback Option 1 is scheduled by a SCI format without Zone ID field and Communication range requirement field. In addition, in RAN1#98bis, it is agreed that “SCI explicitly indicates whether HARQ feedback is used or not for the corresponding PSSCH transmission” as working assumption.  In this case, the SCI format also needs to indicate how the PSCCH/PSSCH RX UE transmit SL HARQ feedback of the PSSCH transmission.  In our view, it can be considered to support joint indication of whether or how the RX UE transmit SL HARQ feedback for SCI overhead saving.
[0266]	Proposal 11: Support joint indication of SL HARQ feedback enabling/disabling and groupcast HARQ feedback Option in the 2nd-stage SCI.
[0267]	Proposal 12: Support following 2nd-stage SCI formats in Rel-16 NR sidelink:
[0268]	SCI format 0_2: (this format is used for all the cast type and groupcast HARQ_feedback Options)
[0269]	HARQ Process ID
[0270]	New data indicator
[0271]	Redundancy version
[0272]	Source ID
[0273]	Destination ID
[0274]	HARQ feedback indicator
[0275]	00: No HARQ feedback request
[0276]	01: HARQ feedback for groupcast Option 2 (ACK/NACK feedback)
[0277]	10: HARQ feedback for groupcast Option 1 (NACK-only feedback)
[0278]	11: reserved
[0279]	CSI request
[0280]	SCI format 0_3: (this format is used for groupcast with HARQ feedback Option 1 only)
[0281]	HARQ Process ID
[0282]	New data indicator
[0283]	Redundancy version
[0284]	Source ID
[0285]	Destination ID
[0286]	Zone ID
[0287]	Communication range requirement
[0288]	In this case, PSSCH for broadcast will be scheduled by the SCI format 0_2 with HARQ feedback indicator=00 and CSI request=0.  For groupcast with HARQ feedback Option 1, PSSCH will be scheduled by the SCI format 0_2 with HARQ feedback indicator=00 or 10 and CSI request=0 or the SCI format 0_3.
[0289]	UE procedure for transmitting Sidelink Control Information needs to be described in the specification as in LTE V2X.  For instance, UE shall set the MCS as indicated by higher layers. A TB can consists of multiple logical channel with different priority.  In this case the L1-priority field in SIC will be set based on the highest priority among those priorities.  All the logical channels associated with the same TB will have the same cast type, destination ID, and source ID.  In this case, UE behavior according to the cast type, L1-destination ID, and L1-source ID, would be set as indicated by higher layers corresponding to the transport block.  On the TX-RX distance-based HARQ feedback operation, TX UE’s location will be transformed into Zone ID in higher layers, and higher layer will give the higher MCR to physical layer for a TB as agreed in RAN2#108.
[0290]	In addition, as in agreement made in email discussion [3], UE shall randomly select one of frequency-domain OCC for PSCCH DMRS.
[0291]	Proposal 14: Capture “the UE shall randomly select the OCC index n_OCC in each PSCCH transmission” in TS 38.213 according to the following agreement.
[0292] Agreements:
[0293]	NR PDCCH DMRS sequence is the baseline for PSCCH DMRS sequence at least with the following modification.
[0294]	n_ID is determined by a (pre-)configured value per resource pool
[0295]	Frequency-domain OCC is applied, one of the [2 or 3 or 4] OCCs is randomly selected by the Tx UE.
[0296]	Note: there is no (pre-)configuration on the number of OCCs.
[0297]	PSCCH design
[0298]	V2X, OCC length with length 4 is used for the PSCCH DMRS. However, since candidate number of PRBs for PSCCH is {10, 12, 15, 20, 25}, the OCC can be applied across different PRBs, if the numbers of PRBs for PSCCH is 10 or 15 or 25.  For example, when numbers of PRBs for PSCCH is 10, The orthogonal cover code is applied to every four REs for PSSCH DMRS in a symbol from the lowest subcarrier index.  OCC length with length 4 cannot be used for the PSCCH DMRS in a symbol from the lowest subcarrier index.  OCC length with length 4 cannot be used for the PSCCH DMRS.  Thus, the candidate number of {10, 15, 25} for the number of PRBs for PSCCH is replace with {8, 16, 24}.
[0299]	Proposal 16: Support frequency-domain OCC with length 4 for PSCCH DMRS sequence.
[0300]	Orthogonal cover code with length 4 is defined in Fig. 11B.
[0301]	The orthogonal cover code is applied to every four REs for PSCCH DMRS in a symbol from the lowest subcarrier index.
[0302]	Candidate number of {10, 15, 25} for the number of PRBs for PSCCH is replaced with {8, 16, 24}.
[0303]	Regarding PSCCH DMRS sequence generation, according to agreement made in email discussion [3], n_ID is determined by a (pre-)configured value per resource.
[0304]	Proposal 17: Capture “n_ID is determined by a (pre-)configured value per resource pool.” in TS 38.211 for random seed of PSCCH DMRS sequence generation according to the following agreement.
[0305]	Agreements:
[0306]	NR PDCCH DMRS sequence is the baseline for PSCCH DMRS sequence at least with the following modification.
[0307]	n-_ID is determined by a (pre-)configured value per resource pool
[0308]	Frequency-domain OCC is applied, one of the [2 or 3 or 4] OCCs is randomly selected by the Tx UE.
[0309]	Note: there is no (pre-)configuration on the number of OCCs.
[0310]	In a similar manner, PSCCH scrambling sequence can be designed considering the sequence randomization between NR Uu link and NR sidelink, and all the UEs can decide SCI conveyed on PSCCH at least for sensing operation.  In addition, it can be considered that n_RNTI is replace with PSCCH DMRS OCC index for the scrambling sequence for PSCCH.
[0311]	Proposal 18: PSCCH scrambling sequence generation is initialized with
[0312]	            
                
                    
                        c
                    
                    
                        i
                        n
                        i
                        t
                    
                
                =
                
                    
                        n
                    
                    
                        R
                        N
                        T
                        I
                    
                
                
                    
                        2
                    
                    
                        16
                    
                
                +
                
                    
                        n
                    
                    
                        I
                        D
                    
                
            
         
[0313]	            
                
                    
                        n
                    
                    
                        I
                        D
                    
                
                ∈
                
                    
                        0
                        ,
                         
                        1
                        ,
                         
                        …
                        ,
                         
                        65535
                    
                
            
         is (pre)configured per resource pool.
[0314]	            
                
                    
                        n
                    
                    
                        R
                        N
                        T
                        I
                    
                
                =
                0
            
        
[0315]	Regarding precoding for PSSCH, according to agreement made in email discussion [4], for Rel-16 NR sidelink, only wideband precoding is assumed for PSSCH transmission and it is noted that this implies that PRG size equal to scheduled PSSCH BW is assumed in Rel-16, In a similar manner, only wideband precoding is assumed for PSCCH to take advantage of PSCCH coverage.
[0316]	Proposal 20: Precoder granularity of PSCCH is the same as the number of PRBs for the PSCCH.
[0317]	According to the UE procedure related to PSSCH, there are two aspects: one is the UE procedure for transmitting PSSCH, and the other is the UE procedure for receiving PSSCH. On the other hand, in the latest version of the NR specification, it seems that the UE procedure for receiving PSCCH is missing.
[0318]	1.1.5.PSSCH and PSSCH DMRS design
[0319]	In NR structure, two DMRS types are supported for PDSCH/PUSCH DMRS. DMRS type 1 targets to cover up roughly 1000ns delay spread (which cause frequency selectivity).  Meanwhile, DMRS type 2 targets to support MU-MIMO and more antenna ports (12 APs). However, in NR V2X structure, the number of antenna ports will be limited (e.g. up to 2), and MU-MIMO is not a main target.  Thus, for a carrier with a given numerology, there is no clear motivation/benefit to support multiple DM-RS patterns in frequency domain for PSSCH.  Meanwhile, considering that PSCCH resource will be confined within PSSCH resource, for PSSCH DMRS pattern in time-domain design, it is necessary to make a decision on the form of PSCCH especially on symbol duration in advance.
[0320]	Proposal 23: For NR PSSCH DMRS pattern in frequency domain, support both DMRS type 1 and DMRS type 2, and one of them is (pre)configured per resource pool.
[0321]	 In Rel-16 NR sidelink, 7, 8, 9, …, 14 symbols in a slot without SL_SSB for SL operation is supported with normal CP and only 14-symbol is mandatory for a dedicated carrier.  In addition, the position(s) of the PSSCH DMRS symbols is given by the duration of the scheduled resources for transmission of PSSCH (i.e., l_d = 6, 7, 8, 9, …, 13 symbols (including AGC symbol)) and the associated PSCCH (i.e., 2 or 3 symbols).
[0322]	In a similar manner, in case of ECP, a clarification is required for PSSCH DMRS pattern in time domain, supported SL symbol duration in a slot, and the supported duration of the PSCCH. Since PSCCH symbol duration is related to the PSCCH coverage, PSCCH symbol duration does not need to vary with ECP or is limited to 2 symbols. In addition, 6, 7, 8, …, 12 symbols in a slot without SL-SSB for SL operation is supported with ECP and only 12-symbol is mandatory for a dedicated carrier.  Thus, in Rel-16 NR sidelink with ECP, no additional PSSCH DMRS pattern is introduced, and less than 12 of l_d is used for PSSCH DMRS pattern.  In addition, for value of l_d shorter than 6, 2-DMRS symbols pattern is not supported in NR Uulink.  In a similar manner, in case of ECP, for value of l_d shorter than 6, 2-DRMS symbols pattern is not supported in NR sidelink.
[0323]	Proposal 24: In Rel-16 NR sidelink with ECP,
[0324]	Support 6, 7, 8, 9, …, 12 symbols in a slot without SL-SSB for SL operation
[0325]	For a dedicated carrier, inly 12-symbol is mandatory
[0326]	No additional PSSCH DMRS pattern is introduced
[0327]	According to the agreement, DMRS pattern could be dynamically indicated by SCI.  The motivation of the dynamic DMRS pattern is mainly to change DMRS density of PSSCH.  In this point of view, it can be considered that dmrs-AdditionalPosition or the target DMRS density is indicated by SCI.  Considering signaling overhead, candidates of dmrs-AdditionalPosition to be indicated by SCI can be (pre)configured.  In this case, the exact DMRS pattern will be given by dmrs-AdditionalPositionand and symbol duration of PSSCH.  On the other hand, since the symbol duration of the PSSCH is different in the PSFCH slot and the non-PSFCH slot, the DMRS pattern is also different for the PSFCH slot and non-PSFCH slot.  Therefore, a parameter indicating a distinction between the PSFCH slot and the non-PSFCH slot is required, and it can be indicated in different DMRS pattern candidates between PSFCH slot and non-PSFCH slot. For example, the number of DMRS symbols in the PSFCH slot is indicated as 3 or 4, and the number of DMRS symbols in the non-PSFCH slot is indicated as 2 or 3.  In this case, different DMRS patterns are indicated for the PSFCH slot and the non-PSFCH slot.  PSFCH slot..
[0328]	Proposal 25: For NR PSSCH DMRS pattern in time domain, candidates of the number of PSSCH DM-RS are (pre)configured for PSFCH slot and non-PSFCH slot separately, and a SCI indicates one of the (pre)configured candidates.
[0329]	For scrambling sequence design for PSSCH, PUSCH scrambling sequence can be a baseline with consideration of how to handle the case where multiple PSSCH transmissions are fully or partially overlapped in time-and-frequency resources.  Furthermore, according to the agreement, scrambling operation for the 2nd-stage SCI is applied separately with SL-SCH.  The scrambling sequence for the 2nd-stage SCI needs to be independent on the parameters given by the 2nd-stage SCI while the scrambling sequence for SL-SCH could use the parameters given by the 2nd-stage SCI.  For instance, L1-source ID and/or L1-destination ID. In such case, the scrambling sequence for SL-SCH may need to use PSCCH CRC again.  In case of PSFCH or PSCCH DMRS sequence generation, multiple seed values for initialization are not needed for considering UE complexity. In a similar manner, for 2nd-stage SCI and SL-SCH scrambling sequence generation, supporting multiple seed values for initialization in the same channel may increase UE complexity.
[0330]	Proposal 26: 2nd-stage SCI and SL-SCH scrambling sequence generation is initialized with
[0331]	            
                
                    
                        c
                    
                    
                        i
                        n
                        i
                        t
                    
                
                =
                
                    
                        n
                    
                    
                        R
                        N
                        T
                        I
                    
                
                
                    
                        2
                    
                    
                        15
                    
                
                +
                
                    
                        n
                    
                    
                        I
                        D
                    
                
            
        
[0332]	            
                
                    
                        n
                    
                    
                        I
                        D
                    
                
                ∈
                
                    
                        0
                        ,
                         
                        1
                        ,
                         
                        …
                        ,
                         
                        1023
                    
                
            
         is (pre)configured per resource pool.
[0333]	            
                
                    
                        n
                    
                    
                        R
                        N
                        T
                        I
                    
                
            
         is derived by
[0334]	16-bit LSB of PSCCH CRC for the 2nd-stage SCI and SL-SCH.
[0335]	Regarding MCS table used for PSSCH transmission, at this moment, at least one MCS table is (pre)-configured, and 256QAM MCS table and low-spectral efficiency 64QAM MCS table would be optional.  Meanwhile, pairs of modulation order and coding rate for MCS index 0~19 in 256QAM MCS table are already supported by normal 64QAM MCS table with different MCS index.  Similarly, pairs of modulation order and coding rate for MCS index 6~28 in low-spectral efficiency 64QAM MCS table are already supported by normal 64QAM MCS table with different MCS index.  In the perspective of UE complexity, even though 256QAM MCS table or low-spectral efficiency 64QAM MCS table is (pre)configured before exchange relevant UE capability, TX UE can transmit PSSCH, and the RX UE can demodulate and decode PSSCH by using the (pre)configured MCS table when the MCS index is selected among the entries supported in normal 64QAM MCS table.  In this case, only drawback would low flexibility on the MCS selection.  Alternatively, it can be considered that the MCS table can be overwritten by PC5 RRC.  However, in this case, during the PC5 RRC (re)configuration period, TX UE and RX UE may have different understanding on the MCS table selection, and it will cause PSSCH detection performance degradation.  To avoid this ambiguity issue, it can be considered that SCI indicates MCS table actually used for PSSCH transmission.
[0336]	Proposal 28: If more than on MCS tables configuration introduced, SCI indicates MCS table actually used for PSSCH transmission.
[0337]	1.1.6.PSFCH format for SFCI
[0338]	In RAN1#99 meeting [2], it is agreed that, “The number of cyclic shift pairs used for a PSFCH transmission (denoted by Y) that can be multiplexed in a PRB is (pre-)configured per resource pool among {1, 2, 3, 4, 6}”.  Remaining issues is the exact values of cyclic shifts use for a PSFCH transmission.  In our view, for a given number of cyclic shift pairs for a PSFCH transmission, it would be beneficial to maximize the distance between different cyclic shifts considering target delay spread value.
[0339]	Proposal 29: Support cyclic shift values for a given number of cyclic shift pairs used for a PSFCH transmission that can be multiplexed in a PRB
[0340]	When the number of m_0 values is 1,
[0341]	{0, 6}
[0342]	When the number of m_0 values is 2,
[0343]	{0, 6}, {3, 9}
[0344]	When the number of m_0 values is 3,
[0345]	{0, 6}, {2, 8}, {4, 10}
[0346]	When the number of m_0 values is 4,
[0347]	{0, 6}, {2, 8}, {4, 10}, {5, 11}
[0348]	When the number of m_0 values is 6,
[0349]	{0, 6}, {1, 7}, {2, 8}, {3, 9}, {4, 10}, {5, 11}
[0350]	1.1.7.Sidelink CSI-RS design
[0351]	It is necessary to ensure that the sidelink CSI-RS is not overlapped with REs used for PSSCH DMRS.  In a shared carrier, the symbol duration of PSSCH could be changed slot-by-slot, then the PSSCH DMRS pattern in time domain would be also changed.  For some cases, it would be possible that the last symbol index of PSSCH is used for PSSCH DMRS.  As described in 2.1.6, the symbol duration of PSSCH would be different for the PSFCH slot and non-PSFCH slot.  On the other hand, the sidelink CSI-RS is not FDMed/CDMed with PSSCH DMRS.  In those points of views, sidelink CSI-RS symbol position is a slot is configured by PC5-RRC signaling for PSFCH slot and for non-PSFCH slot separately.
[0352]	Proposal 30: Sidelink CSI-RS symbol position in a slot is configured by PC5-RRC signaling for PSFCH slot and for non-PSFCH slot separately.
[0353]	1.1.8.Sidelink PT-RS design
[0354]	Regarding physical sequence generation for sidelink PT-RS, in NR Uu link, the sequence of the PUSCH DMRS is copied according to PT-RS RE offset.  In a similar, if the PSSCH DMRS is not FDMed with 1st SCI (and sidelink PT-RS is overlapped with 1st SCI in time domain or not), the sequence of the first DMRS position at that subcarrier is used to generate the PT-RS sequence as shown in Fig. 12A. However, if the PSSCH DMRS is FDMed with 1st SCI and sidelink PT-RS is overlapped with 1st SCI in time domain as shown in Fig. 12B, the sequence of the first DMRS position at the subcarrier is unavailable. In this case, since the last DMRS position of the PSSCH DMRS symbols (given by the duration of the scheduled resources for transmission of PSSCH and the associated PSCCH) at the subcarrier is not always FDMed with 1st SCI as shown in Fig. 12C, PT-RS sequence mapped on subcarrier k is the same as PSSCH DMRS sequence mapped on subcarrier k in the last PSSCH DMRS symbol position within a PSSCH symbol duration
[0355]	Proposal 31: For sidelink PT-RS, PT-RS sequence mapped on subcarrier k is the same as PSSCH DMRS sequence mapped on subcarrier k in the last PSSCH DMRS symbol position within a PSSCH symbol duration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas R Cairns/Primary Examiner, Art Unit 2468